Citation Nr: 1706228	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to increased ratings for residual fragment wound right upper thigh with loss of tissue and atrophy, rated as 20 percent disabling prior to April 16, 2012, and 30 percent disabling therefrom.

2.  Entitlement to an increased rating for residuals of shell fragment wound, right foot, rated as noncompensable prior to March 13, 2006, and 10 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded these matters in May 2013.  In February 2016, the Board issued a decision denying the issues on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued an Order granting a Joint Motion for Remand (JMR) and remanding the appeal for action consistent with the terms of the JMR.  The appeal is now before the Board for further consideration.

In the September 2006 rating decision, the RO increased the Veteran's rating for the service-connected fragment wounds of the right foot from noncompensable to 10 percent, effective from March 13, 2006, the date of the Veteran's claim for an increased rating.  As this increase does not represent the maximum schedular benefit, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, as the claim was received on March 13, 2006, the rating period for that appeal is from March 13, 2005, one year prior to the date of receipt of the Veteran's claim for an increased rating.  38 C.F.R. § 3.400(o)(2) (2016).  Accordingly, staged ratings have been established, and the issue before the Board is as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

The Veteran's service-connected fragment wounds of the right upper thigh and right foot are rated under the criteria set forth in 38 C.F.R. § 4.73, Diagnostic Codes 5301 through 5323 (2016).  Under those diagnostic codes, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe, as defined in 38 C.F.R. § 4.56(d).  The Veteran's service-connected fragment wounds of the right foot may also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, relating to other foot injuries.

The Veteran's service-connected fragment wounds of the right upper thigh are currently rated under 38 C.F.R. § 4.73, Diagnostic Code 5315, which relates to injuries of muscle group XV.  However, as discussed in the October 2016 JMR, the record suggests that the Veteran has symptoms in other muscle groups of the pelvic girdle and thigh regions.  For example, an August 2006 VA examination report notes that the Veteran's service-connected right thigh condition required debridement of the hamstring and abductor muscles, which are part of muscle groups XIII and XVII, respectively.  A March 2007 private medical record, a December 2008 private medical record, and an April 2012 VA examination report note further complaints of symptoms in portions of the right hip that are not included in muscle group XV.  In addition, a review of the record reveals that the April 2012 VA examiner opined that both muscle groups XIII and XV are affected by the Veteran's service-connected fragment wounds of the right upper thigh.  However, the examiner noted cardinal signs and symptoms relating to muscle group XV only.  In the September 2013 VA examination report, the examiner states, "the Veteran's right thigh, specifically noted muscle group XV is the most severe.  The remaining affected muscle groups would be mild."  The examiner does not specify what other muscle groups are affected by the service-connected right upper thigh condition, and does not explain what is meant by "mild", which does not directly correspond to the classifications for muscle injuries under the relevant rating criteria, namely, slight, moderate, moderately severe, and severe.  Accordingly, the Board finds that the VA examinations of record do not provide adequate information to rate the Veteran's service-connected right upper thigh condition fully and adequately.  Therefore, the matter must be remanded so that a new VA examination that fully and adequately addresses all of the manifestations of the Veteran's service-connected right upper thigh condition may be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's service-connected fragment wounds of the right foot are currently rated under 38 C.F.R. § 4.73, Diagnostic Code 5310, which relates to injuries of muscle group X.  However, as discussed in the October 2016 JMR, the record suggests that the Veteran has symptoms in other muscle groups in the foot.  For example, although the April 2012 VA examiner originally noted the service-connected fragment wounds of the right foot as only affecting muscle group X, in the September 2013 VA examination report, she states, "Residual shrapnel is embedded in multiple areas of the foot with some plantar and some dorsal components involved.  The scattering of the shrapnel most likely affects all of the muscles of the foot in some way."  The examiner does not specify what other muscle groups are affected by the service-connected right foot condition, and does not explain what is meant by "in some way."  Accordingly, the Board finds that the VA examinations of record do not provide adequate information to rate the Veteran's service-connected right foot condition fully and adequately.  Therefore, the matter must also be remanded so that a new VA examination that fully and adequately addresses all of the manifestations of the Veteran's service-connected right foot condition may be provided.  See Barr, 21 Vet. App. at 312.


Accordingly, the case is REMANDED for the following action:

1.  Refer the record and a copy of this remand to the VA clinician who conducted the April 2012 VA examination and provided the September 2013 VA addendum opinion so that she may provide the Veteran another examination as to his service-connected fragment wounds of the right upper thigh and right foot.  The examiner is asked to clarify her statement in the September 2013 VA addendum opinion indicating that muscle groups other than muscle group XV are affected by the service-connected right upper thigh condition to a "mild" degree.  Specifically, she should indicate to which of the following classifications "mild" most closely corresponds: slight, moderate, moderately severe, and severe, as described in 38 C.F.R. § 4.56(d) (2016).  She is also asked to clarify her statement in the September 2013 VA addendum opinion that the scattering of shrapnel most likely affects all of the muscles of the right foot "in some way."

If the examiner who conducted the April 2012 VA examination and provided the September 2013 VA addendum opinion is not available, then a similarly qualified VA clinician should conduct the examination.

Based on the examination, the examiner should specify the cardinal signs and symptoms of muscle disability attributable to the Veteran's service-connected fragment wounds of the right upper thigh and right foot for each muscle group affected.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  The examiner is also requested to provide a separate discussion distinguishing the muscles affected in muscle group X, i.e., plantar muscles, dorsal muscles, or both.

For each muscle group affected, the examiner should classify the level of disability as slight, moderate, moderately severe, or severe, as described in 38 C.F.R. § 4.56(d).

If the examiner determines that muscle groups XI and/or XII are not affected by the service-connected fragment wounds of the right foot, then he or she should address the evidence of record reflecting that those muscle groups may be affected by the condition, to include the statement in the September 2013 VA addendum opinion that "The scattering of the shrapnel most likely affects all of the muscles of the foot in some way."

In addition, if the examiner determines that muscle groups XIII and/or XVII are not affected by the service-connected fragment wounds of the right upper thigh, then he or she should address the evidence of record reflecting that the condition required debridement of the hamstring and abductor muscles and that the Veteran has reported symptoms in portions of the right hip that are not included in muscle group XV.

The examiner should identify any scars associated with the Veteran's service-connected fragment wounds of the right upper thigh and the right foot.  For each scar, the examiner should provide measurements and describe all scarring characteristics, to include whether the scar is painful on examination and/or whether the scar results in functional impairment of the part affected.

The examiner must indicate that the record was reviewed.  The examiner must provide an appropriate rationale for any opinion provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

